Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: the Applicant’s amendments to independent claim 1 requiring “the gap being positioned between the radial outer end of the plate and the sidewall and that extend circumferentially around all the cyclone chamber and portion of the gap” is patentable over the prior art of record U.S. Patent (6,782,583) to Oh and U.S. Publication (2007/0079585) to Oh et al. as discussed in Applicant’s Remarks (See Applicant’s Remarks pages 9-11). 
Additionally, amendment to independent claim 14 requiring “that the gap comprises a gap portion that is located between a first portion of the cyclone sidewall and a second portion of the cyclone sidewall, the first portion of the cyclone sidewall extends forwardly from the cyclone chamber rear end..” ” is patentable over the prior art of record U.S. Patent (6,782,583) to Oh and U.S. Publication (2007/0079585) to Oh et al. as discussed in Applicant’s Remarks (See Applicant’s Remarks pages 11-13). 
Claims 2, 3, 5-13 and 15-19 are allowed over the prior art of record for their dependency on their respective base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
2.	Claims 1-3 and 5-19 are the allowed claims. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723